UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6212



JIMMY WESTFALL,

                                           Petitioner - Appellant,

          versus


WEST VIRGINIA PAROLE BOARD MEMBERS; DOUGLAS
STUMP, Chairman of Board; BOB WISE, Governor,
Chief Executive Officer,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CA-02-987-2-2)


Submitted:   July 7, 2003                  Decided:   July 28, 2003


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Westfall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Westfall seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his petition under 28 U.S.C. § 2254 (2000).               An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not

issue for claims addressed by a district court on the merits absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000). As to claims dismissed by a district

court solely on procedural grounds, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

‘that   jurists   of   reason   would       find   it   debatable   whether   the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).   We have independently reviewed the record and conclude

that Westfall has not satisfied either standard.              See Miller-El v.

Cockrell, 537 U.S. 322,             , 123 S. Ct. 1029, 1039 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




                                        2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3